Citation Nr: 1027430	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-24 895	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a dental 
disorder, due to medication prescribed by VA.   

(The issues of entitlement to service connection for a seizure 
disorder, and entitlement to service connection for a post-
traumatic stress disorder (PTSD) will be the subject of a 
separate decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active service from 12 January to 14 April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
veteran's claim so that he is afforded every possible 
consideration.  

The veteran seeks compensation under 38 U.S.C.A. § 1151 for a 
dental disorder, due to medication prescribed by VA.  He contends 
that he received treatment by VA for seizures and was prescribed 
Dilantin.  He states that he has developed gingival hypertrophy 
secondary to that medication.  He argues that he was not given 
proper notification or any information regarding the medication 
while he was taking it.  

Under pertinent law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner as 
if such additional disability or death was service connected.  
For purposes of this section, a disability or death is a 
qualifying additional disability if the disability or death was 
not the result of the Veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the Veteran under 
any law administered by the Secretary, and the proximate cause of 
the disability or death was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and that 
the Veteran has an additional disability does not establish 
cause.  See 38 C.F.R. § 3.361(c)(1) (2009).  

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  See 38 C.F.R. § 3.361(d) (2009).  To 
establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability, 
it must be shown that the hospital care, medical or surgical 
treatment, or examination caused the Veteran's additional 
disability or death (see 38 C.F.R. § 3.361(c)) and (i) that VA 
failed to exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  See 38 C.F.R. § 3.361(d)(1).

There is a need for further development prior to final appellate 
review.  On VA examination in June 1972, the veteran reported 
that he had been given a prescription of Phenobarbital, 30 mgs, 
three times a day by VA earlier that year.  In December 1972 he 
reported being on Phenobarbital since September 1971.  He was 
discharged from the VA hospital in December 1972 and it was noted 
that he was discharged on medications which he was taking prior 
to entry into the hospital consisting of 30 mgs. of 
Phenobarbital, t.i.d..  It is noted that on VA oral examination 
and treatment record dated in November 1971, gingivitis was noted 
under oral history and clinical observations.  It was recommended 
that gingivitis be treated.  Oral diagnosis a few days later that 
month was gingivitis.  

The evidence of record does not contain a current dental 
examination or a competent medical opinion discussing the likely 
etiology of the Veteran's dental complaints.  The VA records show 
that in July 2006, the veteran was taking Dilantin, 100 mg., five 
capsules a day.  Thus a VA examiner should offer an opinion as to 
whether any dental disorder or damage did occur as a result of 
the medication the Veteran received, and if so, whether there was 
fault on the part of VA.  

Additionally, in July 2006, the veteran reported that he was told 
by a dental provider that Dilantin had caused gingival 
hypertrophy.  Further information about this dental treatment is 
not given.  When VA is put on notice of the existence of 
additional medical evidence that may be pertinent to the 
veteran's claim, VA must attempt to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 
493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   

In addition, the Veteran has not been properly advised of the 
provisions of the Veterans Claims Assistance Act (VCAA) as it 
pertains to the claim on appeal.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38  C.F.R. § 3.159(b) must inform the 
claimant of any information  and evidence (1) that is necessary 
to substantiate the claim;  (2) that the claimant is expected to 
provide; and (3) that VA  will seek to provide on the claimant's 
behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-
121 (2004)  ("Pelegrini II").  [A regulatory amendment effective 
for  claims pending as of or filed after May 30, 2008 removed the  
requirement that VA specifically request the claimant to  provide 
any evidence in his or her possession that pertains  to the 
claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 
38 CFR 3.159(b)(1).] 

Under these provisions, there was an obligation on the part of 
the RO to notify the Veteran of the procedures under the VCAA for 
the development of the claim before it.  Thus far, the RO has not 
provided VCAA-compliant notice correspondence as to claim for 
compensation under 38 U.S.C.A. § 1151.  As a matter of due 
process, the requisite notice correspondence should be issued.  
For sake of clarity, when discussing the first element of VCAA 
notice, what the evidence must show to  substantiate the claim, 
the notice letter should address  what will substantiate a claim 
under 38 U.S.C.A. § 1151.   

Finally, the Board notes that the claim has not been referred to 
the Veteran's representative for the submission of a VA Form 646 
in support of this claim.  This action, if necessary, should be 
accomplished on remand.  

The appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Prior to further consideration of the 
claim for compensation under 38 U.S.C.A.  § 
1151 send the Veteran a VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 5103 
and 5103A (West 2002 & Supp. 2009), and all 
other applicable legal precedent. 

2.  Next, contact the veteran and request 
complete information concerning the dental 
treatment he referred to in July 2006 
wherein he states that he was told that 
Dilantin caused his gingival hypertrophy.  
In contacting the veteran, the RO must 
request that the veteran provide 
authorization for any records from a 
private clinician.  Based on the veteran's 
response, the RO must attempt to procure 
copies of all records from all identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain these records, 
the RO is unable to secure same, the RO 
must notify the veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran and his representative must 
then be given an opportunity to respond

3.  Then, a VA examiner with appropriate 
expertise must address questions related to 
the possibility of the veteran's dental 
problems having been due to the medication 
administered by VA.  The claims file must 
be made available to the examiner for 
review.  The VA examiner should note the 
Veteran's history of any dental problems 
both before and after the administration of 
the medication(s). 

The examiner should further address the 
following: is it at least as likely as not 
(i.e. to at least a 50-50 degree of 
probability) that the Veteran has 
additional disability due to the 
administration of medication which was not 
a reasonably expected or necessary 
consequence of the medication(s) 
prescribed.  In so doing, the examiner 
should consider the Veteran's condition 
before and after that treatment.  The 
examiner cannot consider as being due to 
that treatment any natural progress of 
disease or injury or any changes that were 
merely coincidental with that treatment.  
Rather, a causal connection is required.  
To be causally linked to the administration 
of medication, any additional disability or 
increase in severity due to the VA 
treatment must have been the result of 
hospitalization, medical or surgical 
treatment, or examination, including 
appropriateness of treatment decisions and 
consequences of those decisions.

In addition, the examiner should specify 
whether any additional disability or 
increase in severity of disability due to 
the administration of medication was the 
"necessary consequence" or was "a 
reasonably foreseeable and unavoidable 
potential outcome," or alternatively was a 
"not reasonably foreseeable potential 
outcome" of the medical or surgical 
treatment or examination properly 
administered.

"Necessary consequences" are those which 
are certain to result from, or were 
intended to result from, the examination or 
medical or surgical treatment administered.  
Consequences otherwise certain or intended 
to result from a treatment will not be 
considered uncertain or unintended solely 
because it had not been determined, at the 
time of consent for the examination or 
medical or surgical treatment, whether the 
treatment would in fact be administered.

A "reasonably foreseeable and unavoidable 
potential outcome" would be one which the 
examiner might, for example, caution the 
patient about prior to the procedure or 
administration of medication, as a 
potential unavoidable risk or potential 
side effect of the medication.  

The examiner is advised to support opinions 
by clinical evidence.  The examiner should 
provide complete explanations for all 
his/her opinions.  If the examiner cannot 
answer any of these questions without 
resorting to medically unsupported 
speculation, the examiner should provide a 
complete, detailed explanation of his/her 
inability to do so.  

4.  Following completion of the above, the 
claim should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should also be 
forwarded to the Veteran's representative 
for the opportunity to submit a VA Form 
646.  The claim should then be returned to 
the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

